DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2017/0217702 A1).
Regarding claim 1, Ozeki discloses a multi-function apparatus comprising: an image forming device configured to form an image on a sheet, the image forming device including a multi-purpose tray 30 configured to rotate about an axis 35 extending in a first direction between a non-use position and an in-use position at which the multi-purpose tray supports a sheet, wherein the multi-purpose tray comprises: a first slide tray 30B configured to slide in a second direction perpendicular to the first direction; and a second slide tray 30C provided at downstream side from the first slide tray in the second direction, the second slide tray being configured to slide in the second direction, an output tray 21 configured to receive a sheet ejected from the image forming device; and an image reading device 12 configured to read an image from an original document, the image reading device being disposed at a position above the output tray. See Figs. 1, and 4, shown below. Ozeki lacks the explicit disclosure of: when the first slide tray and the second slide tray respectively are fully slid in the second direction, a length between the axis and a downstream end of the second slide tray in the second direction is longer than a length between the axis and a top end of the image reading device in a top-to-bottom direction. Ozeki is silent on this positional relationship. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have, when the first slide tray and the second slide tray respectively are fully slid in the second direction, a length between the axis and a downstream end of the second slide tray in the second direction be longer than a length between the axis and a top end of the image reading device in a top-to-bottom direction, in the device of Ozeki, in order to feed long sheets.

    PNG
    media_image1.png
    587
    637
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    672
    538
    media_image2.png
    Greyscale

Regarding claim 2, Ozeki discloses the multi-function apparatus according to claim 1, wherein the first slide tray 30B is an outer tray having an outer surface extending in both of the first direction and the second direction perpendicular; and the second slide tray 30C is an inner tray configured to slide in the second direction so as to be selectively located at an overlap position at which the inner tray overlaps the outer tray in an orthogonal direction to the outer surface and a draw position at which the inner tray is drawn from the overlap position to reduce the overlap with the outer tray, and wherein the inner tray is located at the overlap position when the multi-purpose tray is located at the non-use position, and wherein the inner tray is located at the draw position when the multi-purpose tray is located at the in-use position. See Figs. 4 and 11.
Regarding claim 3, Ozeki discloses the multi-function apparatus according to claim 2, wherein the inner tray 30C includes a finger grip part integrated with the inner tray and protruding from the inner tray toward the outer tray, wherein the outer tray 30B includes a notch portion, and wherein when the multi-purpose tray is located at the non-use position, the notch portion of the outer tray is located at a top surface of the multi-purpose tray, and the finger grip part of the inner tray is located in the notch portion of the outer tray. See Fig. 4, below.

    PNG
    media_image3.png
    676
    704
    media_image3.png
    Greyscale


Regarding claim 11, Ozeki discloses the multi-function apparatus according to claim 1, wherein, when the multi-purpose tray 30 is located at the non-use position, a rearmost position of the multi-purpose tray is located in front of a front end of the output tray 21. This relationship is true if the “front” is defined as the side of the device with the multipurpose tray.
Regarding claim 12, Ozeki discloses a multi-function apparatus comprising: an image forming device configured to form an image on a sheet, the image forming device including a multi-purpose tray 30 configured to rotate about an axis 35 extending in a first direction between a non-use position and an in-use position at which the multi-purpose tray supports a sheet, the multi-purpose tray extending in a second direction perpendicular to the first direction; an output tray 21 configured to receive a sheet ejected from the image forming device; and an image reading device 12 configured to read an image from an original document, the image reading device being disposed at a position above the output tray. Ozeki lacks the explicit disclosure of: when the multi-purpose tray is fully extended in the second direction, a length between the axis and a downstream end of the multi-purpose tray in the second direction is longer than a length between the axis and a top end of the image reading device in a top-to- bottom direction. Ozeki is silent on this positional relationship.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have, when the multi-purpose tray is fully extended in the second direction, a length between the axis and a downstream end of the multi-purpose tray in the second direction be longer than a length between the axis and a top end of the image reading device in a top-to- bottom direction, in the device of Ozeki, in order to feed long sheets.
Regarding claim 14, Ozeki discloses the multi-function apparatus according to claim 12, wherein, when the multi-purpose tray 30 is located at the non-use position, a rearmost position of the multi-purpose tray is located in front of a front end of the output tray 21. This relationship is true if the “front” is defined as the side of the device with the multipurpose tray.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 9,016,852 B2).
Regarding claim 12, Takemura discloses a multi-function apparatus comprising: an image forming device configured to form an image on a sheet, the image forming device including a multi-purpose tray 3 configured to rotate about an axis extending in a first direction between a non-use position and an in-use position at which the multi-purpose tray supports a sheet, the multi-purpose tray extending in a second direction perpendicular to the first direction; an output tray 7 configured to receive a sheet ejected from the image forming device; and an image reading device 2 configured to read an image from an original document, the image reading device being disposed at a position above the output tray. Takemura lacks the explicit disclosure of: when the multi-purpose tray is fully extended in the second direction, a length between the axis and a downstream end of the multi-purpose tray in the second direction is longer than a length between the axis and a top end of the image reading device in a top-to- bottom direction. Takemura is silent on this positional relationship.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have, when the multi-purpose tray is fully extended in the second direction, a length between the axis and a downstream end of the multi-purpose tray in the second direction be longer than a length between the axis and a top end of the image reading device in a top-to- bottom direction, in the device of Takemura, in order to feed long sheets.
Regarding claim 13, Takemura discloses the multi-function apparatus according to claim 12, wherein, when the multi-purpose tray 3 is located at the in-use position, a leading end of the multi-purpose tray is located under an edge of the output tray 7. See Fig. 2.
Regarding claim 14, Takemura discloses the multi-function apparatus according to claim 12, wherein, when the multi-purpose tray 3 is located at the non-use position, a rearmost position of the multi-purpose tray is located in front of a front end of the output tray 7.  See Fig. 1.
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art does not teach or suggest the claimed subject matter. For example, Ozeki lacks the disclosure of a device
wherein the inner tray includes a first turning tray, wherein the first turning tray includes a first turning tray shaft which is provided at the outer tray side of the first turning tray, wherein the first turning tray shaft is axially supported by the inner tray, and wherein the first turning tray is configured to be selectively located at a folded position at which the first turning tray overlaps the inner tray in the orthogonal direction, and an extended position at which the first turning tray is extended in a direction crossing the second direction to reduce the overlap with the inner tray at the folded position by pivoting about the first turning tray shaft
in combination with the remainder of the claimed elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759